Citation Nr: 1421706	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at an October 2012 Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing associated with the claim file.  

The Board notes that the Veteran perfected appeals as whether new material evidence has been received to reopen the previously denied claims of entitlement to service connection for a left hip disability and left shoulder disability, both denied in a January 2010 rating.  The Veteran also perfected an appealed of a June 2010 rating decision, which denied of entitlement to service connection for vertigo.  However, in a December 2011 statement, the Veteran, through his authorized representative, withdrew these claims.  In light of this action, the Board finds that these claims withdrawn and they are not before the Board.  See 38 C.F.R. § 20.204 (2013).

The issues of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the thoracolumbar spine, raised by the record in October 2012 testimony, and entitlement to additional payment for a dependent, raised by the record in a July 2011 claim, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 1997 rating decision denied entitlement to service connection for tinnitus and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final September 1997 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for tinnitus.  This award represents a grant of this specific issue on appeal, although the merits of the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for tinnitus in February 1997.  In a September 1997 rating decision, the RO denied the claim.  The Veteran did not appeal the September 1997 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In July 2009 statements, the Veteran described "whistling" in his ears.  In a September 2010 supplemental claim form, the Veteran filed a claim for tinnitus.  A
 January 2011 rating decision denied the claim reopen to entitlement to service connection for tinnitus as new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  The denial of the claim was continued in a March 2011 rating decision, which reopened the tinnitus claim but denied the claim on the merits.  The denial of the claim on the merits was continued in a March 2011 statement of the case.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the September 1997 rating decision, which denied the claim of entitlement to service connection for tinnitus, the evidence of record included, service treatment records, VA treatment records, from the Seattle VA Medical Center (VAMC) dated January 1996, Boise VAMC records dated from October 1984 to January 1996, VA examinations, Clovis Hospital records dated June 1984 and statements from the Veteran.

New evidence added to the record since the September 1997 rating decision, consists of additional VA treatment records and examinations, treatment records from the Idaho Department of Corrections, received by VA in July 2009, October 2012 testimony from the Veteran and additional statements from the Veteran.  Specifically, in a July 2010 VA treatment record the Veteran reported his tinnitus started in 1984, when he had a significant head injury, which the doctor indicated would make sense.  Additionally, in October 2012 testimony, the Veteran stated his tinnitus began during service but that he did not know he could file a claim for tinnitus until he got out of service.  

The Board finds that this evidence is new, particularly the October 2012 testimony, because it was not previously before VA decision makers.  The July 2010 VA treatment record is also material because it provides an indication of a possible nexus between the tinnitus and service.  When the claim was denied by the RO on the merits in the September 1997 rating decision, it was determined that the claim was not well-grounded because there was no nexus between tinnitus and service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate each of the claims and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013), with respect to the claim.  Accordingly, the claim of entitlement to service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection tinnitus and to that extent only, the appeal is granted.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with claim of entitlement to service connection for tinnitus, although a February 1997 VA treatment record noted the Veteran reported the tinnitus onset in January 1996 after surgery.  The February 1997 VA treatment record provided an opinion which stated that the Veteran's tinnitus was possibly due to a medical condition prior to or following surgery or a medication change.  However, the Veteran stated, in October 2012 testimony, that his tinnitus onset during service.  Additionally, a July 2010 VA treatment record also indicated that it would make sense that the tinnitus onset after the head injury sustained during service in 1984.  Here, given that there is evidence of an in-service injury, evidence that the Veteran has tinnitus, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to clinical examination, a medical opinion should be provided as to whether the Veteran has tinnitus that is attributable to his active service.  See McLendon, 20 Vet. App. at 81.  

While the November 2011 VA examination report provided an opinion for the Veteran's TDIU claim the Board does not find this opinion adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Specifically, the November 2011 VA examiner stated that the Veteran's knee and back pain likely limit the Veteran's capability of engaging in physical employment due to pain, but should not prevent sedentary employment with reasonable accommodation.  Additionally, the November 2011 VA examiner stated that the headaches are reasonable well controlled and should not prevent either physical or sedentary employment with reasonable accommodation.  However, this opinion is inadequate as it does not discuss what gainful sedentary employment would be possible, especially considering the Veteran's primary work experience.  In October 2012 testimony, the Veteran reported besides the military, his only other experience is in construction.  Consequently, the Board finds that another examination and opinion with a clear rationale must be obtained with respect to the TDIU claim.

In October 2012 testimony, the Veteran indicated he had applied for disability benefits from the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran, as a TDIU claim is on appeal.  Thus, the SSA records should be obtained upon remand.

Finally, the Veteran receives regular treatment from the Boise VAMC in Boise, Idaho.  Thus, on remand updated treatment records from the Boise VAMC, and any associated outpatient clinics, from August 2011 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain updated VA treatment records, pertaining to the Veteran, from Boise VAMC, and any associated outpatient clinics, from August 2011 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must provide an opinion as to whether it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was present in service, was caused by service, or is otherwise related to service, to include as a result of his 1984 skull fracture.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  Thereafter, obtain an opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


